           Case 1:20-cv-04381-JMF Document 58 Filed 02/05/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------
                                                                        X
                                                                        :
 CALVIN ADONY MARIANO ESPINOZA et al.,                                  :
                                                                        :
                                     Plaintiffs,                        :    20-CV-4381 (JMF)
                                                                        :
                   -v-                                                  :        ORDER
                                                                        :
 EURO DESIGN AND STONE LLC et al.,                                      :
                                                                        :
                                     Defendants.                        :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       On February 4, 2021, Defendants Robert Lala and Salih Ozen filed motions to dismiss
the complaint under Rule 12(b) of the Federal Rules of Civil Procedure. ECF Nos. 56, 57.
Under Rule 15(a)(1)(B), a plaintiff has twenty-one (21) days after the service of a motion under
Rule 12(b) to amend the complaint once as a matter of course.

       Accordingly, it is hereby ORDERED that Plaintiffs shall file any amended complaint by
February 25, 2021. Plaintiffs will not be given any further opportunity to amend the complaint
to address issues raised by the motions to dismiss.

         If Plaintiffs do amend, by three (3) weeks after the amended complaint is filed,
Defendants shall, together or individually: (1) file an answer; (2) file a new motion to dismiss; or
(3) file a letter on ECF stating that they rely on the previously filed motion(s) to dismiss. If any
Defendant files an answer or a new motion to dismiss, the Court will deny the previously filed
motion(s) to dismiss as moot. If any Defendant files a new motion to dismiss, any opposition
shall be filed within fourteen days, and any reply shall be filed within seven days of any
opposition.

       If no amended complaint is filed, Plaintiffs shall file a single, consolidated opposition to
the motions to dismiss filed by Lala and Ozen, as well as any subsequent motions to dismiss, by
February 25, 2021. Defendants’ replies, if any, shall be filed by March 4, 2021.

        Plaintiffs are ORDERED to serve Defendants via overnight courier with a copy of this
Order within one business day of the date of this Order. Within two business days of service,
Plaintiffs must file proof of such service on the docket.


        SO ORDERED.

Dated: February 5, 2021                                    __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
